F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JAN 25 2002
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

CAROLYN D. CRAIG
             Plaintiff-Appellant,                         No. 01-6330
v.                                                 (D.C. No. 00-CV-1253-L)
UNITED STATES AIR FORCE;                                  (W.D. Okla.)
ARLEY DENNIS; STEVE MANNING;
RON PROVINE; and TERRY SMITH,
             Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Ms. Craig, proceeding pro se, filed a motion for default judgment in the

district court in this civil rights action. The district court denied Ms. Craig’s


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
motion for default judgment because Ms. Craig failed to properly serve the

Defendants. The court file reflected that Ms. Craig attempted to serve the

Department of the Air Force by certified letter at Tinker Air Force Base in

Oklahoma City.

      On March 29, 2001, the district court ordered Ms. Craig to file proof of

service or show cause why service had not been made no later than April 20,

2001, or the district court would “dismiss this action without prejudice without

further notice.” R. at 9. In the Order, the district court correctly stated that

attempting to serve the Department of the Air Force by certified letter at Tinker

Air Force Base did not comply with the requirements of Rule 4 of the Federal

Rules of Civil Procedure. Id.

      Ms. Craig filed a response and attached a “Domestic Return Receipt”

purportedly showing that “The Department of the Air Force was sent a certified

letter” at Tinker Air Force Base. On July 31, 2001, the district court dismissed

the present action without prejudice finding Ms. Craig’s response inadequate. We

agree with the district court that attempting to serve the Department of the Air

Force by certified letter at Tinker Air Force Base does not comply with the

requirements of Rule 4 of the Federal Rules of Civil Procedure. Ms. Craig made

no attempt to file proof of service or show cause why service had not been made

to the other four Defendants.


                                          -2-
Plaintiff’s appeal is DISMISSED.

                                     Entered for the Court:


                                     Monroe G. McKay
                                     Circuit Judge




                               -3-